                                                                                                                                                                 :(]
AO 245B (ReY". 02/08/2019) Jtidgment in a Criminal Petty Case (Modified)                                                                           Page l of l


               .
               .
                                     UNITED STATES DISTRICT COURT
                                                SOUTHERN DISTRICT OF CALIFORNIA

                      United States of America                                             JUDGMENT IN A CRIMINAL CASE
                                      V.                                                   (For Offenses Committed On or After November l, 1987)

                                                               WM OCT IO P !· n,
                        Ricardo Rico-Casillas                                         · "Case Number: 3: I 9-mj-24145
                                                            CLEH;<, U.:- -,       .:_:,i.-,,.,i/-a:1
                                                           SOUTr; _: :··: , , -
                                                                                    ·,<Laliren Day Cusitello
                                                                                          Defendant's Attorney


REGISTRATION NO. 90764298

THE DEFENDANT:
 [2J pleaded guilty to count(s) _I_of_C_om_,_p_la_in_t_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _~
 •    was found guilty to count( s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section .                    Nature of Offense                                                                       Count Number(s)
8:1325                               ILLEGAL ENTRY (Misdemeanor)                                                             I
 •    The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
 •    Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                6°TIME SERVED                                     • _________ days
  [2J Assessment: $10 WAIVED         IZl Fine: WAIVED
 IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                   Thursday, October 10, 2019


                                ·;

Received           '-..)l_ \   vr---- ,./~
               DUSM

                                                                                   UNITED STATES MAGISTRATE JUDGE


Clerk's Office Copy                                                                                                                    3:19-mj-24145
                                                                                                                                                                       I
